DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 01/04/2022 has been entered. Claims 1, 3, 5, 8 and 12 have been amended. Claims 1-13 remain pending in this application. 

Claim Objections
Claims 1, 3 and 8 are objected to because of the following informalities:  
Claim 1, ln. 13-17 should read ---said post being insertable through said at least one aperture and having [[a]] the terminal flange occluding passage of said post through said at least one aperture, said post being sufficiently rigid to support said body; and
	(b) a flexible hanging strap insertable through said at least one aperture and having [[a]]  the terminal flange occluding passage of said strap through said at least one aperture---
Claim 3, ln. 3 should read ---the top edge and [[a]] the second row---
Claim 8, ln. 11-16 should read ---insertable through said at least one aperture and an opposite second end portion having a terminal flange occluding passage of said post through said at least one aperture, said post being sufficiently rigid to support said body; and a flexible hanging strap having a at least one aperture and an opposite second end portion having a terminal flange occluding passage of said strap through said at least one  aperture---
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said aperture" in ln. 14. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 are also rejected due to dependency on claim 1. 
Claim 8 recites the limitation "said aperture" in ln. 11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-13 are also rejected due to dependency on claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heitkamp (Pub. No.: US 2009/0281502 A1). 
	Regarding claim 1, Heitkamp discloses (fig. 1, 8) a tubing management device (infusion site retainer 20), the tubing management device comprising:
	A body including a generally planar field (see fig. 4), and having plural pairs of spaced apart protrusions (guide 28, tubing stops 30) extending from said field (see fig. 4), each pair of protrusions sized to accept flexible tubing (202) therebetween (¶ 0024, ln. 1-5, see fig. 8), wherein pairs of the protrusions are arranged in at least first and second rows (see first row comprising guides 28b, 28c, fig. 8 and second row comprising stops 30) such that the drainage tube may be retained with respect to said body along the first and second rows (see fig. 8); 
	At least one aperture (grommets 52); and 
	A securement mechanism (strap 70) having a first end portion (free end 70) and an opposite second end portion having a terminal flange (see swivel pin 71) for occluding passage of the securement mechanism through the at least one aperture (¶ 0047, ln. 1-6) comprising one or more of

	(b) a flexible hanging strap (70) insertable through said aperture and having said terminal flange occluding passage of said strap through said aperture (strap 70 has a swivel pin 71 that passes through aperture, ¶ 0047, ln. 1-6).
	While Heitkamp does not disclose that the device is specifically a drainage tubing management device¸ the device disclosed by Heitkamp retains and manages tubing (abstract) and can thus be considered a drainage tubing management device. Further, while Heitkamp does not disclose that the device specifically retains drainage tubing, since the device disclosed by Heitkamp retains tubing, it can thus be considered to be capable of retaining drainage tubing. The claimed invention being specific to drainage does not impart further structure. 
	Further, while Heitkamp does not explicitly disclose that the first end portion is insertable through the at least one aperture, this recitation describes a functional limitation of the claim. The device of Heitkamp comprises a flexible strap having a first end portion and at least one aperture and  the first end portion is thus capable of being insertable through the at least one aperture. 
	Regarding claim 3, Heitkamp discloses (fig. 3) wherein the planar body has a top edge (proximal end 44) and a bottom edge (distal end 46), and wherein the first row of the pairs of protrusions are located proximal to the top edge (see fig. 3) and the second row of the pairs of protrusions is located in proximity to the bottom edge (see fig. 3). 
claim 4, Heitkamp discloses (fig. 1, 8) wherein the planar body further includes at least one additional pair of protrusions (28a) disposed between the first and second rows (see fig. 8). 
	Regarding claim 6, Heitkamp discloses (fig. 1, 8) the body including at least two apertures (see fig. 1, ¶ 0032, ln. 6-7). 
	Since claim 1 from which claim 6 depends recites a securement mechanism comprising one or more of (a) and (b) and does not require (a) a post, the securement mechanism of Heitkamp comprising (b) a flexible hanging strap meets the limitations of claim 6. 
	Regarding claim 7, Heitkamp discloses (fig. 1, 8) wherein the body including at least two apertures (see fig. 1, ¶ 0032, ln. 6-7), the securement mechanism comprising at least two flexible hanging straps (see fig. 8, ¶ 0047, ln. 1-3) each insertable through one of said apertures and having a terminal flange occluding passage of said strap through said aperture (strap 70 has a swivel pin 71 that passes through aperture, ¶ 0047, ln. 1-6).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Heitkamp, as applied to claim 1 above, in view of Carey-Hench (US Pat. No.: 9,895,486).
Regarding claim 2, Heitkamp fails to disclose wherein said first and second rows are generally parallel to one another.  
Carey-Hench teaches (annotated fig. 7) a drainage tubing management device (tube holding device 10 that can support medical tubing for catheters; col. 3, ln. 58-60) in the same field of endeavor comprising plural pairs of protrusions (clip members 23), 

    PNG
    media_image1.png
    568
    819
    media_image1.png
    Greyscale

Carey-Hench Annotated Fig. 7
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second rows of Heitkamp such that they are generally parallel to one another, as taught by Carey-Hench, in order to provide a retaining mechanism for the tubing such that the tubing does not get tangled. Further, the particular placement of the first and second rows would not have modified the operation of the device and is held to be an obvious matter of design choice (see MPEP §2144.04.VI.C).

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Heitkamp, as applied to claim 1 above, in view of Burke (Pub. No.: US 2016/0114103 A1).
	Regarding claim 5, Heitkamp fails to disclose said flange of said strap having a retaining post and said strap including plural openings engageable with said retaining post. 
	Burke teaches (fig. 2) a tubing management device (intravenous line organizing system, abstract). While Burke does not teach that the device is specifically a drainage tubing management device, the device taught by Burke retains and manages tubing abstract) and can thus be considered a drainage tubing management device. Thus, Burke teaches a device in the same field of endeavor. Burke teaches a flexible hanging strap comprising a flange, said flange of strap having a retaining post and said strap including plural openings engageable with a retaining post (see fig. 2, ¶ 0026, ln. 1-2, ¶ 0030, ln. 8-11). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strap of Heitkamp such that it includes the retaining post and plural openings, as taught by Burke, in order to provide a strap that can be wrapped around the torsos and limbs of patients of all sizes (Burke ¶ 0034, ln. 1-3).  

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Heitkamp in view of Stewart (Pub. No.: US 2015/0144746 A1)
	Regarding claim 8, Heitkamp discloses (fig. 1, 8) a drainage tubing management kit comprising:

	A body including a generally planar field (see fig. 4), and having plural pairs of spaced apart protrusions (guide 28, tubing stops 30) extending from said field (see fig. 4), each pair of protrusions sized to accept flexible tubing (202) therebetween (¶ 0024, ln. 1-5, see fig. 8), wherein pairs of the protrusions are arranged in at least first and second rows (see first row of stops 30 and second row comprising guides 28b, 28c, fig. 8) such that the drainage tube may be retained with respect to said body along the first and second rows (see fig. 8); 
	At least one aperture (grommets 52); and  
	A flexible hanging strap (70) insertable through said aperture and an opposite second end portion having a terminal flange occluding passage of said strap through said aperture (strap 70 has a swivel pin 71 that passes through aperture, ¶ 0047, ln. 1-6).
	While Heitkamp does not disclose that the device is specifically a drainage tubing management device¸ the device disclosed by Heitkamp retains and manages tubing (abstract) and can thus be considered a drainage tubing management device. Further, while Heitkamp does not disclose that the device specifically retains drainage tubing, since the device disclosed by Heitkamp retains tubing, it can thus be considered to be capable of retaining drainage tubing. The claimed invention being specific to drainage does not impart further structure. 
	Further, while Heitkamp does not explicitly disclose that the first end portion is insertable through the at least one aperture, this recitation describes a functional 
	Further, Heitkamp fails to disclose a post having a longitudinal axis, said post having a first end portion insertable through said aperture and an opposite second end portion having a terminal flange occluding passage of said post through said aperture, said post being sufficiently rigid to support said body.
	Stewart teaches (fig. 7) a drainage tubing management kit in the same field of endeavor a post (adjusting screw 712) having a longitudinal axis (see fig. 7), said post having a first end portion insertable through an aperture (see fig. 7) and an opposite second end portion having a terminal flange occluding passage of said post through said aperture (see fig. 7), said post being sufficiently rigid (posts are adjusting screws and are thus rigid). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drainage management kit of Heitkamp such that it comprises the posts of Stewart in order to allow the drainage tubing management to be clamped to opposite sides of a bed rail or other structure (Stewart ¶ 0038, ln. 4-7). 
	Regarding claim 9, Heitkamp discloses (fig. 1, 8) wherein the body including at least two apertures (see fig. 1, ¶ 0032, ln. 6-7). Heitkamp in view of Stewart fail to teach wherein the kit including at least two posts each having a longitudinal axis, each of said posts being insertable through one of said apertures and having a terminal flange occluding passage of said post through said aperture.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Heitkamp in view of Stewart such that it comprises the at least two posts of Stewart in order to provide clamping to opposite sides of a bed rail or other structure (Stewart ¶ 0038, ln. 4-7). 
	Regarding claim 10, Heitkamp discloses (fig. 1, 8) wherein the body including at least two apertures (see fig. 1, ¶ 0032, ln. 6-7), the kit including at least two flexible hanging straps (see fig. 8, ¶ 0047, ln. 1-3) each insertable through one of said apertures and having a terminal flange occluding passage of said strap through said aperture (strap 70 has a swivel pin 71 that passes through aperture, ¶ 0047, ln. 1-6).
	Regarding claim 11, Heitkamp discloses (fig. 1, 8) wherein the body including at least two apertures (see fig. 1, ¶ 0032, ln. 6-7), the kit including at least two flexible hanging straps (see fig. 8, ¶ 0047, ln. 1-3) each insertable through one of said apertures and having a terminal flange occluding passage of said strap through said aperture (strap 70 has a swivel pin 71 that passes through aperture, ¶ 0047, ln. 1-6).
	Heitkamp in view of Stewart fail to teach wherein the kit including at least two posts each having a longitudinal axis, each of said posts being insertable through one of said apertures and having a terminal flange occluding passage of said post through said aperture.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Heitkamp in view of Stewart such that it comprises the at least two posts of Stewart in order to provide clamping to opposite sides of a bed rail or other structure (Stewart ¶ 0038, ln. 4-7). 

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Heitkamp in view of Stewart, as applied to claim 1 above, and further in view of Burke.
	Regarding claim 12, Heitkamp in view of Stewart fail to teach wherein a flange of the strap having a retaining post and each strap including plural openings engageable with the retaining post.  
	Burke teaches (fig. 2) a tubing management device (intravenous line organizing system, abstract). While Burke does not teach that the device is specifically a drainage tubing management device, the device taught by Burke retains and manages tubing abstract) and can thus be considered a drainage tubing management device. Thus, Burke teaches a device in the same field of endeavor. Burke teaches a flange of the strap having a retaining post and a strap including plural openings engageable with a retaining post (see fig. 2, ¶ 0026, ln. 1-2, ¶ 0030, ln. 8-11). 
.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Heitkamp in view of Stewart, as applied to claim 8 above, and further in view of Dickinson et al. (Pub. No.: US 2019/0344044 A1).
	Regarding claim 13, Heitkamp in view of Stewart teach the drainage tubing management kit of claim 8 as discussed above. Heitkamp in view of Stewart fail to teach a catheterization kit, comprising a tray holding a urinary catheter connected via drainage tubing to a drainage bag and the drainage tubing management kit of claim 8. 
	Dickinson teaches (fig. 7-9) a catheterization kit, comprising a tray (100) holding a urinary catheter (700) connected via drainage tubing (70) to a drainage bag (703) (¶ 0057, ln. 4-7). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drainage tubing management kit of Heitkamp in view of Stewart such that it is included in the catheterization kit, comprising a tray holding a urinary catheter connected via drainage tubing to a drainage bag as taught by Dickinson in order to provide a medical procedure kit in sterile packaging that is ready for a medical service provider to use (Dickinson ¶ 0002, ln. 1-10). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on the ground of rejection applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEAGAN NGO/Examiner, Art Unit 3781     

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781